Citation Nr: 0320931	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  00-03 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972 and from December 1974 to June 1975.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In a decision dated October 31, 2001 the Board reopened the 
veteran's claim of entitlement to service connection for a 
low back disorder on the basis of receipt by VA of new and 
material evidence, but further denied the claim on the 
merits.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In December 2002, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated January 7, 2003 granted the motion and 
vacated that part of the Board's October 2001 decision which 
denied service connection for the low back disorder on the 
merits.  This case was remanded for further development, 
readjudication and disposition in accordance with the Court's 
Order.


REMAND

After having reviewed the veteran's VA claims folder, and to 
ensure compliance with the Court's Order, the Board believes 
that a remand is necessary.  

The Court's Order of January 2003 in essence adopted the 
Joint Motion for Remand, which determined that the Board's 
decision of October 2001 did not contain adequate reasons and 
bases to support its conclusion that VA provided adequate 
notice of the information and evidence necessary to 
substantiate the veteran's claims pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107].  Specifically, the Court found 
no support for the Board's analysis that the various claims-
processing documents in the claims file, such as rating 
decisions, statements of the case, development letters and 
the like satisfied the notice requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) [when VA 
receives substantially complete application for benefits, it 
has an obligation to notify claimant of any information and 
medical or lay evidence necessary to substantiate the claim].  
In essence, the Joint Motion, as adopted by the Court, found 
that the notice requirements of the VCAA had not been 
satisfied.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir.) (the DAV case) held that the regulation giving 
the Board direct authority to cure a procedural defect in an 
appeal by providing the claimant with notice under the VCAA, 
38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C. § 5103(b).  Thus, if, as here, 
the record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  

A remand is also required for consideration by the agency of 
original jurisdiction (AOJ) of additional medical evidence 
submitted by the veteran's attorney in July 2003.  
Previously, the Board's Rules of Practice, 38 C.F.R. Parts 19 
& 20, did not require the Board to obtain a waiver allowing 
the Board to consider additional evidence in lieu of initial 
review by the AOJ.  However, in the DAV case the Federal 
Circuit held that 38 C.F.R. § 19(a)(2) was inconsistent with 
38 U.S.C. § 7104(a) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case for initial consideration 
by the AOJ.  That decision reinforces previous rulings which 
stand for the proposition that a veteran is entitled to AOJ 
level review of his case before appellate level review by the 
Board.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  
In view of the Federal Circuit's decision, the Board will 
remand this case to ensure full and complete compliance with 
these requirements.



Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:


1.  VBA must review the claims file and ensure that 
all notification and development action required by 
the VCAA is completed, including providing the 
veteran with written notice of the evidence, if 
any, the veteran is expected to provide in support 
of the claim on appeal and the evidence, if any, 
that VBA will obtain for him.  

2.  Thereafter, VBA must readjudicate the 
issue on appeal, with consideration of 
all additional evidence and argument 
received since issuance of the June 2001 
supplemental statement of the case, 
including  additional evidence submitted 
by the veteran's attorney in July 2003.  
If the benefits sought on appeal remain 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and provided 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

